         Case 1:19-cr-00820-WHP Document 31
                                         32 Filed 06/29/20 Page 1 of 1


                        The Law Office of Paula J. Notari
                         125 Park Avenue, 8th Floor
                          New York, New York 10017
                              Tel. (646)943-2172                  Application granted. Sentencing
                                                                  adjourned to October 9, 2020 at
                                               June 29, 2020      11:00 a.m.

   Honorable William H. Pauley, III
   United States District Judge
   500 Pearl Street
   New York, New York 10007

          Re: United States v. Sanchez, et al., 19 Cr. 820
                 (WHP)                                                       June 29, 2020

   Dear Judge Pauley:

                 I write with the consent from the Government to respectfully request that sentencing
   in the above-entitled case currently scheduled for July 16, 2020 be continued to a date in early
   October 2020.

              As of this date, due to the Covid 19- Pandemic, undersigned counsel has been limited in
   her ability to meet with Mr. Sanchez and to obtain mitigating documentation concerning Mr.
   Sanchez’s upcoming sentencing and to properly address issues raised in the PSR. Furthermore, as
   of this date federal jails including the MDC, where Mr. Sanchez was incarcerated continue to be in
   lock down status in response to the Covid-19 pandemic. As of today, the BOP website indicates that
   there are 5 inmates and 6 staff members positive for Covid-19 at the MDC. The dangerous
   conditions at the MDC and other local jails persist. By now it almost goes without saying that we
   should not be adding to the prison population during the COVID-19 pandemic if it can be avoided.
   Several recent court rulings have explained the health risks—to inmates, guards, and the community
   at large—created by large prison populations. See, e.g., United States v. Stephens, No. 15-cr-95-
   AJN, 2020 WL 1295155, at *2 (S.D.N.Y. Mar. 19, 2020); United States v. Barkman, No. 3:19-cr-
   0052-RCJ, 2020 U.S. Dist. LEXIS 45628 (D. Nev. Mar. 17, 2020); In the Matter of Extradition of
   Toledo Manrique, No. 3:19-mj-71055-MAG-1 (TSH), 2020 WL 1307109 (N.D. Cal. Mar. 19,
   2020). Additionally,

          Based on the foregoing, the government consents that the Court adjourn Mr. Sanchez’s
   sentencing date until a date early in October of 2020 and the parties are jointly requesting that Mr.
   Sanchez be continued on the current terms of release as set forth in this Court’s previous order dated
   March 30, 2020 (ECF Doc. 30) until Mr. Sanchez’s sentencing date so long as he continues to be in
   compliance with the conditions of his pre-trial supervision.

                                                Respectfully subitted,
                                                         /S/
                                                Paula J. Notari



Cc: Dominic Gentile, Esq. Assistant U.S. Attorney
